             Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 1 of 18


                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ACCESS FOR                            MDL DOCKET NUMBER: 2978
       INDIVIDUALS WITH DISABILITIES

                                       PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that copies of the Notice of Related Actions and Schedule of
Actions, Certificate of Service, along with the Motion to Transfer and Brief in Support were served by
Email or First Class Mail on November 22, 2020, to the following:

Clerks of Court served by First Class Mail:

Clerk of Court
Southern District of Georgia
801 Gloucester Street
Brunswick GA 31520

Clerk of Court
Middle District of Georgia
475 Mulberry Street
Macon GA 31201

Clerk of Court
Northern District of Georgia
2211 US Courthouse
75 Ted Turner Drive SW
Atlanta GA 30303

Clerk of Court
District of Columbia
333 Constitution Avenue NW
Washington DC 20001

Clerk of Court
District of Massachusetts
1 Courthouse Way
Boston MA 02210

Clerk of Court
Eastern District of Wisconsin
517 E Wisconsin Ave. Room 362
Milwaukee WI 53202
              Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 2 of 18


Clerk of Court
Western District of Wisconsin
120 North Henry Street, Suite 320
Madison WI 53703

Clerk of Court
Central District of Illinois
305 US Courthouse
100 N.E. Monroe Street
Peoria, IL 61602

Clerk of Court
Northern District of Illinois
327 S. Church Street
Rockford, IL 61101

Clerk of Court
Southern District of Illinois
750 Missouri Avenue
East St. Louis, IL 62201

Clerk of Court
District of Maryland
101 West Lombard Street
Baltimore, MD 21201

Clerk of Court
District of Colorado
1929 Stout Street, Suite C-120
Denver, CO 80294

Clerk of Court
Western District of New York
2 Niagara Square
Buffalo, NY 14202

Clerk of Court
Northern District of New York
445 Broadway #509
Albany, NY 12207

Clerk of Court
Southern District of New York
500 Pearl Street
New York, NY 10007
             Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 3 of 18


Clerk of Court
Northern District of Ohio
801 West Superior Avenue
Cleveland OH 44113


Clerk of Court
Middle District of Pennsylvania
228 Walnut Street
Harrisburg PA 17101

Clerk of Court
District of New Jersey
4th & Cooper Streets
Camden NJ 08101

Clerk of Court
District of Connecticut
141 Church Street
New Haven, CT 06510

Parties:
ad
Deborah Laufer v. The William E. Swigart Jr. Automobile Museum, 1:20-cv-01960 (M.Pa.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:

John F. Ward, Esq.                             The William E Swigart Jr. Automobile Museum
329 S. Devon Ave.                              11979 William Penn Highway
Wayne, PA 19087                                Huntingdon, PA 16652
(610) 952-0219
Email: johnfward@gmail.com

Saim Sarwar v. CAC 80 LLC, 2:20-cv-01627 (E.Wisc.)

Counsel for Plaintiff served by email:         Unrepresented served via First Class Mail:

Tristan Wade Gillespie                         CAC 80 LLC
5150 Cottage Farm Rd.                          Astor Hotel
Johns Creek, GA 30022                          924 E Juneau Ave
(404) 276-7277                                 Milwaukee, WI 53202
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 4 of 18


Saim Sarwar v. River Road Motel LLC, 3:20-cv-00986 (W.Wisc.)

Counsel for Plaintiff served by email:          Unrepresented served via First Class Mail:

Tristan Wade Gillespie                          River Road Motel LLC
5150 Cottage Farm Rd.                           828 River Road
Johns Creek, GA 30022                           Wisconsin Dells, WI 53965
(404) 276-7277
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Geissler LLC, 3:20-cv-00985 (W.Wisc.)

Counsel for Plaintiff served by email:          Unrepresented served via First Class Mail:

Tristan Wade Gillespie                          Geissler LLC
5150 Cottage Farm Rd.                           Indianhead Motel
Johns Creek, GA 30022                           501 Summit Avenue
(404) 276-7277                                  Chippewa Falls WI 54729
Email: gillespie.tristan@gmail.com

Saim Sarwar v. Simtat LLC, 1:20-cv-03129 (D. MD).

Counsel for Plaintiff served by email:          Unrepresented served via First Class Mail:

Tristan Wade Gillespie                          Simtat LLC
5150 Cottage Farm Rd.                           Hancock Motel
Johns Creek, GA 30022                           2 Blue Hill
(404) 276-7277                                  Hancock MD 21750
Email: gillespie.tristan@gmail.com

Saim Sarwar v. Northeast Investment Group LLC, 8:20-cv-03128

Counsel for Plaintiff served by email:          Unrepresented served via First Class Mail:

Tristan Wade Gillespie                          Northeast Investment Group LLC
5150 Cottage Farm Rd.                           3400 Fort Meade Rd.
Johns Creek, GA 30022                           Laurel MD 20724
(404) 276-7277
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 5 of 18


Deborah Laufer v. Jalaran Kripa LLC, 3:20-cv-01614 (D. Ct.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

L. Kay Wilson, Esq.                              Jalaran Kripa LLC
2842 Main Street, Suite 332                      Motel 6 Groton
Glastonbury, CT 06033                            404 Bridge Street
(860) 559-3733                                   Groton CT 06340
Email: wilson@kaywilson.com

Deborah Laufer v. Josand Enterprises LLC, 1:20-cv-03193 (D. Col.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                   Josand Enterprises LLC
2690 S. Combee Road                              First Inn of Pagosa Springs
Lakeland, FL 33803                               260 E Pagosa Street
(863) 229-2140                                   Pagosa Springs CO 81147
Email: eservice@smoorelaw.com

Deborah Laufer v. J & Z Properties LLC, 1:20-cv-03188 (D. Col.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                   J & Z Properties LLC
2690 S. Combee Road                              8 Solomon Drive
Lakeland, FL 33803                               Pagosa Springs, CO 81147
(863) 229-2140
Email: eservice@smoorelaw.com

Deborah Laufer v. Tower Road Lodging LLC, 1:20-cv-03186 (D. Col.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                   Tower Road Lodging LLC
2690 S. Combee Road                              Mainstay Suites Denver
Lakeland, FL 33803                               5980 Tower Rd Building A
(863) 229-2140                                   Denver CO 80249
Email: eservice@smoorelaw.com

Saim Sarwar v. A & C Realty LLC, 3:20-cv-01649 (D. Ct.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

L. Kay Wilson, Esq.                              A & C Realty LLC
2842 Main Street, Suite 332                      100 Lily Pond Avenue
Glastonbury, CT 06033                            New Haven CT 06525
(860) 559-3733
Email: wilson@kaywilson.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 6 of 18




Saim Sarwar v. 219 Woodmont Road LLC and Mayflower Motel Inc., 3:20-cv-01650 (D. Ct.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

L. Kay Wilson, Esq.                              219 Woodmont Road LLC
2842 Main Street, Suite 332                      219 Woodmont Road
Glastonbury, CT 06033                            Milford CT 06460
(860) 559-3733
Email: wilson@kaywilson.com                      Mayflower Motel Inc
                                                 219 Woodmont Road
                                                 Milford CT 06460

Saim Sarwar v. Saybrook Point Marina LLC, 3:20-cv-01672 (D. Ct.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

L. Kay Wilson, Esq.                              Saybrook Point Marina LLC
2842 Main Street, Suite 332                      2 Bridge Street
Glastonbury, CT 06033                            Old Saybrook, CT 06475
(860) 559-3733
Email: wilson@kaywilson.com


Saim Sarwar v. Jackson Incorporated, 3:20-cv-01673 (D. Ct.)


Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

L. Kay Wilson, Esq.                              Jackson Incorporated
2842 Main Street, Suite 332                      Avon Old Farms Inn
Glastonbury, CT 06033                            500 Old Farms Road
(860) 559-3733                                   Avon, CT 06001
Email: wilson@kaywilson.com


Saim Sarwar v. Harrington Hotel Company Inc., 1:20-cv-03233 (D. C.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Harrington Hotel Company Inc.
5150 Cottage Farm Rd.                            Hotel Harrington
Johns Creek, GA 30022                            436 11th Street NW
(404) 276-7277                                   Washington DC 20004
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 7 of 18


Saim Sarwar v. Hay Adams Holdings LLC, 1:20-cv-03234 (D.C.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Tristan Wade Gillespie                            Hay Adams Holdings LLC
5150 Cottage Farm Rd.                             The Hay Adams
Johns Creek, GA 30022                             800 16th St NW
(404) 276-7277                                    Washington DC 20006
Email: gillespie.tristan@gmail.com

Saim Sarwar v. N & N Hospitality, 3:20-cv-11975 (D. Mass.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

John A. Curseaden                                 N & N Hospitality
301 Littleton Road #705.                          Monument Mountain Motel
Westford MA 01886                                 247 Stockbridge Road
(978) 267-7656                                    Great Barrington MA 01230
Email: curseadenlaw@gmail.com

Saim Sarwar v. Surfside Realty Trust, 1:20-cv-11974 (D.Mass.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

John A. Curseaden                                 Surfside Realty Trust
301 Littleton Road #705.                          Surfside Hotel and Suites
Westford MA 01886                                 543 Commercial Street
(978) 267-7656                                    Provincetown MA 02657
Email: curseadenlaw@gmail.com

Saim Sarwar v. Prudential Real Estate MGMT LLC, 3:20-cv-15760 ( NJ)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Tristan Wade Gillespie                            Prudential Real Estate Management
5150 Cottage Farm Rd.                             Atlantic Motel
Johns Creek, GA 30022                             1000 W Central Ave
(404) 276-7277                                    Seaside Heights NJ 08751
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 8 of 18


Saim Sarwar v. Kartik Hospitality LLC, 2:20-cv-15680 (NJ)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Kartik Hospitality LLC
5150 Cottage Farm Rd.                            Red Carpet Inn & Suites
Johns Creek, GA 30022                            2989 Hamilton Blvd
(404) 276-7277                                   S Plainfield NJ 07080
Email: gillespie.tristan@gmail.com


Saim Sarwar v. Abdiel Investor LLC, 1:20-cv-15681 (NJ)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Abdiel Investor LLC
5150 Cottage Farm Rd.                            Red Carpet Inn
Johns Creek, GA 30022                            11 E Broad St
(404) 276-7277                                   Bridgeton NJ 08302
Email: gillespie.tristan@gmail.com


Saim Sarwar v. L.S.K. Inc., 3:20-cv-15683 (NJ)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           L.S.K. Inc.
5150 Cottage Farm Rd.                            Colonade Motel
Johns Creek, GA 30022                            472 US 130
(404) 276-7277                                   East Windsor NJ 08520
Email: gillespie.tristan@gmail.com

Saim Sarwar v. Neelkanth Enterprises LLC, 1:20-cv-15685 (NJ)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Neelkanth Enterprises LLC
5150 Cottage Farm Rd.                            Red Carpet Inn & Suites
Johns Creek, GA 30022                            700 S White Horse Pike
(404) 276-7277                                   Hammonton NJ 08037
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 9 of 18


Saim Sarwar v. Lake Placid Hotel Partners LLC, 8:20-cv-01387 (N.NY)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Tristan Wade Gillespie                               Lake Placid Hotel Partners LLC
5150 Cottage Farm Rd.                                Hotel North Woods Ascend Hotel Collection
Johns Creek, GA 30022                                2520 Main Street
(404) 276-7277                                       Lake Placid NY 12946
Email: gillespie.tristan@gmail.com


Saim Sarwar v. Qiao Lin, 7:20-cv-09443 (N.NY)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Tristan Wade Gillespie                               Qiao Lin
5150 Cottage Farm Rd.                                Cadet Motel
Johns Creek, GA 30022                                2582 US Highway 9W
(404) 276-7277                                       Cornwall NY 12518
Email: gillespie.tristan@gmail.com


Saim Sarwar v. Vilinuis Inc., 1:20-cv-9447 (S. NY)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Tristan Wade Gillespie                               Vilinuis Inc.
5150 Cottage Farm Rd.                                Neptune Hotel
Johns Creek, GA 30022                                1461 Broadway
(404) 276-7277                                       Brooklyn NY 11221
Email: gillespie.tristan@gmail.com


Saim Sarwar v. Sai Ram Group, 7:20-cv-09430 (S. NY)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Tristan Wade Gillespie                               Sai Ram Group
5150 Cottage Farm Rd.                                Windsor Motel
Johns Creek, GA 30022                                2976 Rte 9W
(404) 276-7277                                       Windsor NY 12553
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 10 of 18


Saim Sarwar v. Shastri Narayan Inc., 1:20-cv-15724 (NJ)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Tristan Wade Gillespie                            Shastri Narayan Inc
5150 Cottage Farm Rd.                             Budgetel Inn & Suites
Johns Creek, GA 30022                             234 E White Horse Pike
(404) 276-7277                                    Galloway NJ 08205
Email: gillespie.tristan@gmail.com


Saim Sarwar v. 208 WHP LLC, 1:20-cv-15762 (NJ)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Tristan Wade Gillespie                            208 WHP LLC
5150 Cottage Farm Rd.                             Tourist Inn
Johns Creek, GA 30022                             208 E White Horse Pike
(404) 276-7277                                    Galloway NJ 08205
Email: gillespie.tristan@gmail.com

Saim Sarwar v. Sonia Hospitality Corporation, 1:20-cv-15806 (NJ)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Tristan Wade Gillespie                            Sonia Hospitality Corporation
5150 Cottage Farm Rd.                             Empire Inn & Suites
Johns Creek, GA 30022                             630 White Horse Pike
(404) 276-7277                                    Absecon NJ 08201
Email: gillespie.tristan@gmail.com

Saim Sarwar v. AK Motel Management LLC, 5:20-cv-02558 (N. Oh.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Tristan Wade Gillespie                            AK Motel Management LLC
5150 Cottage Farm Rd.                             77 Inn & Suites
Johns Creek, GA 30022                             889 Commercial Pkwy
(404) 276-7277                                    Dover OH 44622
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 11 of 18


Deborah Laufer v. Skyhigh Hospitality LLC, 1:20-cv-03284 (Col.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                    Skyhigh Hospitality LLC
2690 S. Combee Road                               Valley Motel Alamosa
Lakeland, FL 33803                                2051 Main St
(863) 229-2140                                    Alamosa CO 81101
Email: eservice@smoorelaw.com


Deborah Laufer v. Karos Properties, 1:20-cv-03426 (Col.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                    Karos Properties
2690 S. Combee Road                               Econo Lodge Pagosa Springs
Lakeland, FL 33803                                315 Navajo Drive
(863) 229-2140                                    Pagosa Springs CO 81147
Email: eservice@smoorelaw.com

Deborah Laufer v. Pagosa Lodging 2 LLC, 1:20-cv-03429 (Col.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                    Pagosa Lodging 2 LLC
2690 S. Combee Road                               Quality Inn Pagosa Springs
Lakeland, FL 33803                                158 Hot Springs Blvd
(863) 229-2140                                    Pagosa Springs CO 81147
Email: eservice@smoorelaw.com

Deborah Laufer v. 268 Solomon Drive, 1:20-cv-03432 (Col.)

Counsel for Plaintiff served by email:            Unrepresented served via First Class Mail:

Suzette M. Marteny Moore, Esq.                    268 Solomon Drive
2690 S. Combee Road                               Hillside Inn
Lakeland, FL 33803                                2 Solomon Drive
(863) 229-2140                                    Pagosa Springs CO 81147
Email: eservice@smoorelaw.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 12 of 18


Deborah Laufer v. Varai Mata LLC, 1:20-cv-00227 (M. GA)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Varai Mata LLC
5150 Cottage Farm Rd.                            Inn at Fitzgerald
Johns Creek, GA 30022                            235 Ocilla Hwy
(404) 276-7277                                   Fitzgerald GA 31750
Email: gillespie.tristan@gmail.com


Deborah Laufer v. Shree Varah 2016 LLC, 1:20-cv-0228 (M. GA)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Shree Varahi 2018 LLC
5150 Cottage Farm Rd.                            Econo Lodge
Johns Creek, GA 30022                            1603 E 16th Ave.
(404) 276-7277                                   Cordele GA 31015
Email: gillespie.tristan@gmail.com


Deborah Laufer v. Jagtap Hospitality LLC, 3:20-cv-00121 (M. Ga)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Jagtop Hospitality LLC
5150 Cottage Farm Rd.                            Deerfield Inn & Suites
Johns Creek, GA 30022                            2080 Eatonton Rd
(404) 276-7277                                   Madison GA 30650
Email: gillespie.tristan@gmail.com


Deborah Laufer v. Om Shri KPA Hospitality LLC, 5:20-cv-00430 (M. Ga.)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Tristan Wade Gillespie                           Om Shri KPA Hospitality LLC
5150 Cottage Farm Rd.                            Villa South Motor Inn
Johns Creek, GA 30022                            725 S Harris St
(404) 276-7277                                   Sandersville GA 31082
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 13 of 18


Deborah Laufer v. Matru Krupa LLC, 4:20-cv-00257 (N. Ga.)

Counsel for Plaintiff served by email:              Unrepresented served via First Class Mail:

Tristan Wade Gillespie                              Matra Krupa LLC
5150 Cottage Farm Rd.                               Americas Best Value Inn
Johns Creek, GA 30022                               2973 Cedartown Hwy
(404) 276-7277                                      Rome GA 30161
Email: gillespie.tristan@gmail.com


Deborah Laufer v. Pramukh Bhavan Inc., 1:20-cv-04586 (N. Ga.)

Counsel for Plaintiff served by email:              Unrepresented served via First Class Mail:

Tristan Wade Gillespie                              Pramukh Bhavan Inc
5150 Cottage Farm Rd.                               Econo Lodge
Johns Creek, GA 30022                               1350 Dogwood Dr SE
(404) 276-7277                                      Conyers GA 30013
Email: gillespie.tristan@gmail.com

Deborah Laufer v. ESA P Portfolio LLC, 1:20-cv-4605 (N. Ga.)

Counsel for Plaintiff served by email:              Unrepresented served via First Class Mail:

Tristan Wade Gillespie                              ESA P Portfolio LLC
5150 Cottage Farm Rd.                               Extended Stay America
Johns Creek, GA 30022                               3331 Old Milton Pkwy
(404) 276-7277                                      Alpharetta GA 30005
Email: gillespie.tristan@gmail.com

Deborah Laufer v. LUV Inc., 1:20-cv-4604 (N. Ga.)

Counsel for Plaintiff served by email:              Unrepresented served via First Class Mail:

Tristan Wade Gillespie                              LUV Inc.
5150 Cottage Farm Rd.                               Econo Lodge
Johns Creek, GA 30022                               1360 Virginia Avenue
(404) 276-7277                                      Atlanta GA 30344
Email: gillespie.tristan@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 14 of 18


Deborah Laufer v. Five Brothers LLC, 4:20-cv-00279 (S. Ga.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             Five Brothers LLC
5150 Cottage Farm Rd.                              Scottish Inns Richmond Hill
Johns Creek, GA 30022                              3888 US Hwy 17
(404) 276-7277                                     Richmond Hill GA 31324
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Golden Parkway Ventures LLC, 6:20-cv-00107 (S. Ga.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             Golden Parkway Ventures LLC
5150 Cottage Farm Rd.                              The Onion Inn
Johns Creek, GA 30022                              2507 E 1st St
(404) 276-7277                                     Vidalia GA 30474
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Triple M. Hotels Inc., 1:20-cv-00158 (S. Ga.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             Triple M Hotels Inc..
5150 Cottage Farm Rd.                              White Columns Inn
Johns Creek, GA 30022                              1890 Washington Road
(404) 276-7277                                     Thomson GA 30824
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Pankti Inc., 6:20-cv-00109 (S. Ga.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:
Tristan Wade Gillespie                             Pankti Inc.
5150 Cottage Farm Rd.                              Garden Inn & Suites
Johns Creek, GA 30022                              720 S Lewis St #5217
(404) 276-7277                                     Metter GA 30439
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Ghanu Inc., 2:20-cv-02308 (C. Ill.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:
Kimberly A. Corkill                                Ghanu Inc.
7 N Coyle Street                                   Gibson City Inn
Pensacola FL 32502                                 201 W 1st Street
(850) 375-3475                                     Gibson City IL 60936
kimberlyatlaw@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 15 of 18


Deborah Laufer v. ESA P Portfolio LLC, 1:20-cv-04594 (N. Ill.)
Counsel for Plaintiff served by email:           Counsel for Defendant served by email:

Kimberly A. Corkill                                  Corinne Biller
7 N Coyle Street                                     Neal Gerber & Eisenberg LLP
Pensacola FL 32502                                   2 N LaSalle St #1700
(850) 375-3475                                       Chicago IL 60602
kimberlyatlaw@gmail.com                              (312) 269-8000
                                                     cbiller@nge.com

                                                     Sonya Rosenberg
                                                     Neal Gerber & Eisenberg LLP
                                                     2 N LaSalle St #1700
                                                     Chicago IL 60602
                                                     (312) 827-1076
                                                     srosenberg@nge.com



Deborah Laufer v. Morris Hotel Firm Inc, 1:20-cv-6521 (N. Ill.)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Kimberly A. Corkill                                  Morris Hotel Firm Inc.
7 N Coyle Street                                     Quality Inn Morris
Pensacola FL 32502                                   200 Gore Rd
(850) 375-3475                                       Morris IL 60450
kimberlyatlaw@gmail.com

Deborah Laufer v. Mahakali Inc., 3:20-cv-01163 (S. Ill.)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Kimberly A. Corkill                                  Mahakali Inc.
7 N Coyle Street                                     Relax Inn Marshall
Pensacola FL 32502                                   107 E Trefz Dr
(850) 375-3475                                       Marshall IL 62441
kimberlyatlaw@gmail.com

Deborah Laufer v. Jai Shiv Shakti Inc., 3:20-cv-01164 (S. Ill.)

Counsel for Plaintiff served by email:               Unrepresented served via First Class Mail:

Kimberly A. Corkill                                  Jai Shiv Shakti Inc.
7 N Coyle Street                                     Benton Gray Plaza Motel
Pensacola FL 32502                                   706 W Main St
(850) 375-3475                                       Benton IL 62812
kimberlyatlaw@gmail.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 16 of 18


Deborah Laufer v. BWI Hotel Holding II LLC, 1:20-cv-03250 (Md.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             BWI Hotel Holding II LLC
5150 Cottage Farm Rd.                              Sleep Inn & Suites BWI Airport
Johns Creek, GA 30022                              6055 Belle Grove Road
(404) 276-7277                                     Baltimore MD 21225
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Akshar Corporation, 1:20-cv-3251 (Md.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             Akshar Corporation
5150 Cottage Farm Rd.                              Regal Inn & Suites
Johns Creek, GA 30022                              8005 Pulaski Hwy
(404) 276-7277                                     Rosedale MD 21237
Email: gillespie.tristan@gmail.com


Deborah Laufer v. VASU Inc., 1:20-cv-03264 (Md.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             VASU Inc.
5150 Cottage Farm Rd.                              Econo Lodge
Johns Creek, GA 30022                              10936 Market Lane US 13
(404) 276-7277                                     Princess Anne, MD 21853
Email: gillespie.tristan@gmail.com


Deborah Laufer v. Patel Hiteshbhai, 1:20-cv-03265 (Md.)

Counsel for Plaintiff served by email:             Unrepresented served via First Class Mail:

Tristan Wade Gillespie                             Patel Hiteshbhai
5150 Cottage Farm Rd.                              Somerset Cove Motel
Johns Creek, GA 30022                              700 Norris Harbor Drive
(404) 276-7277                                     Crisfield MD 21817
Email: gillespie.tristan@gmail.com
           Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 17 of 18


Deborah Laufer v. Katha Inc., 6:20-cv-6978 (W. NY)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Jonathan E. Staehr                               Katha Inc.
2805 Wehrle Drive #18                            Budget Inn
Williamsville NY 14221                           11385 LPGA Drive
(716) 631-7250                                   Corning NY 14830
jstaehr@roadrunner.com


Deborah Laufer v. Stuart Henry and Carol Henry, 6:20-cv-6984 (W. NY)

Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

Jonathan E. Staehr                               Stuart Henry
2805 Wehrle Drive #18                            Golden Knight Inn & Suites
Williamsville NY 14221                           4461 NY-14
(716) 631-7250                                   Rock Stream NY 14878
jstaehr@roadrunner.com
                                                 Carol Henry
                                                 Golden Knight Inn & Suites
                                                 4461 NY-14
                                                 Rock Stream NY 14878

Deborah Laufer v. Rajul Corporation, 1:20-cv-2025 (M.Pa.)


Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

John F. Ward, Esq.                               Rajul Corporation
329 S. Devon Ave.                                Rodeway Inn Shippensburg
Wayne, PA 19087                                  10 Hershey Road
(610) 952-0219                                   Shippensburg PA 17257
Email: johnfward@gmail.com

Deborah Laufer v. Vishva Corporation, 4:20-cv-2026 (M.Pa.)


Counsel for Plaintiff served by email:           Unrepresented served via First Class Mail:

John F. Ward, Esq.                               Alisa N. Carr
329 S. Devon Ave.                                Leech Tishman Fuscaldo & Lampl LLC
Wayne, PA 19087                                  525 William Penn Place, 30th Floor
(610) 952-0219                                   Pittsburgh, PA 15219
Email: johnfward@gmail.com                       412-261-1600
                                                 acarr@leechtishman.com
            Case MDL No. 2978 Document 42-51 Filed 11/23/20 Page 18 of 18


Deborah Laufer v. George and Edward Lavalle, 1:20-cv-00321 (W.Pa.)

Counsel for Plaintiff served by email:          Unrepresented served via First Class Mail:

Tristan Wade Gillespie                          George and Edward Lavalle.
5150 Cottage Farm Rd.                           Royal Inn
Johns Creek, GA 30022                           17089 Boot Jack Road, Rt 219
(404) 276-7277                                  Ridgway PA 15853
Email: gillespie.tristan@gmail.com

Deborah Laufer v. Omshiva Hospitality LLC, 2:20-cv-01731 (W.Pa.)

Counsel for Plaintiff served by email:          Unrepresented served via First Class Mail:

Tristan Wade Gillespie                          Omshiva Hospitality LLC
5150 Cottage Farm Rd.                           The Inn at Mountain View
Johns Creek, GA 30022                           300 Scenery Lane
(404) 276-7277                                  Greensburg PA 15601
Email: gillespie.tristan@gmail.com


                                                Respectfully submitted,

                                                HOTELS AND STUFF INC.


                                                /s/ J. Allen Roth, Esq.___________________
                                                J. Allen Roth, Esq.
                                                757 Lloyd Avenue #B
                                                Latrobe PA 15650
                                                (724) 537-0939 Telephone
                                                lawmatters@yahoo.com

                                                COUNSEL FOR MOVANT
